DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 recites the limitation "the fault condition" in line 1.  There is insufficient antecedent basis for this limitation because claim 1 claims alternative (i) a fault condition or (ii) a time interval has expired.

Claims 6 recites the limitation "the fault condition" in line 1.  There is insufficient antecedent basis for this limitation because claim 1 claims alternative (i) a fault condition or (ii) a time interval has expired.

Claims 7 recites the limitation "the fault condition" in line 1.  There is insufficient antecedent basis for this limitation because claim 1 claims alternative (i) a fault condition or (ii) a time interval has expired.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joppich-Dohlus et al. (US 11425473 B2), Taft (CA 2790309 A1), and Grady et al. (US 20140028468 A1). 

Regarding claim 1, Joppich-Dohlus discloses a system for monitoring power flow at a premises, the system comprising: 
a meter (fig. 1 meters 10) that measures coarse power flow data for the premises, wherein the coarse power flow data characterizes power consumption by the premises and/or power generation at the premises over an interval of time (col 9 ln 10-27: According to FIGS. 2A and 2B, the respective consumption meter 10 contains a sensor 1 equipped with at least one measuring element 9. The sensor 1 is provided for the purpose of generating, via the measuring element 9, raw measurement data which are supplied to a measurement data preparation means 14. The raw measurement data correspond to elementary measuring units of the at least one physical or physico-chemical variable or of the at least one physical or physico-chemical parameter which are provided by the measuring element 9. The raw measurement data may be, for example, raw data in connection with the flow of a medium through a supply line 16. Col 5 ln 59-65, col 6 ln 57-61, col 8 ln 26-38, and claim 18: For example, the elementary measuring units may be the electrical voltage or the current intensity which is measured. For example, the output voltage of a Hall sensor in the event of its excitation or the voltage of a temperature sensor can be captured. The measured physical variable can expediently relate to a supply medium, preferably water, electricity, fuel or gas, of a supply network.); 
a power data recorder (fig. 1 collector 3) comprising: 
a first transceiver that communicates with the meter via a first protocol (fig. 1 line 5; col 8 ln 39-47: Each individual consumption meter 10 may be expediently provided with an associated ID (address), with the result that each individual consumption meter 10 can be directly addressed by the data collector 3 and the data present in the respective consumption meter 10 can be retrieved. The transmission via the primary communication path 5 is predefined by a bus transmission protocol, for example by the wireless M-bus transmission protocol.); 
a second transceiver that communicates with a node via a second protocol (col 8 ln 48-59: The respective data collector 3 is connected to a so-called head end 4 via a tertiary communication path 6. The data from the entire supply network converge in the head end 4. The tertiary communication path 6 may be a wired communication path or a communication path based on radio technology (for example a mobile radio communication path). Alternatively, the data from the respective data collector 3 can also be read by a portable reading device if necessary and can be read in again at the head end 4. The data can be transmitted in different ways along the tertiary communication path 6, for example via LAN, GPRS, LTE, 3G etc.); 
wherein: 
the meter transmits the coarse power flow to a node in response to polling for the coarse power flow data (col 8 ln 48-59: The respective data collector 3 is connected to a so-called head end 4 via a tertiary communication path 6. The data from the entire supply network converge in the head end 4. The tertiary communication path 6 may be a wired communication path or a communication path based on radio technology (for example a mobile radio communication path). Alternatively, the data from the respective data collector 3 can also be read by a portable reading device if necessary and can be read in again at the head end 4. The data can be transmitted in different ways along the tertiary communication path 6, for example via LAN, GPRS, LTE, 3G etc.), and the meter transmits the coarse power flow data to the power data recorder via the first protocol in response to detecting a fault condition or a time interval has expired (col 8 ln 39-47: Each individual consumption meter 10 may be expediently provided with an associated ID (address), with the result that each individual consumption meter 10 can be directly addressed by the data collector 3 and the data present in the respective consumption meter 10 can be retrieved. The transmission via the primary communication path 5 is predefined by a bus transmission protocol, for example by the wireless M-bus transmission protocol. Col 4 ln 2-8: The transmission can be carried out repeatedly and in a conditional manner in each case after expiry of a predefined interval of time and/or after reaching a predefined quantity of time stamps which have been collected since a previous transmission.); and 
the power data recorder encapsulates the coarse power flow data into a format employable and transmits the encapsulated coarse power flow data to the node via the second protocol (col 8 ln 62 – col 9 ln 9: As schematically illustrated in FIG. 1, the preferably compressed and formatted time stamps TS of each relevant sensor 1 or consumption meter 10 are transmitted to the data collector 3 which manages a local network of a multiplicity of consumption meters 10 or sensors 1 assigned to it. The preferably compressed and formatted time stamps TS of each of the sensors 1, which are part of the supply network, are transmitted from the data collector 3 to the head end 4. (19) The data collector 3 can store the time stamps TS retrieved from the respective sensors 1 or consumption meters 10 either over an interval of time (for example one day) and can then forward them to a processing location or to the head end 4. Alternatively, the data can also be immediately forwarded to the head end 4 from the data collector 3.).
However, Joppich-Dohlus does not expressly disclose the meter is smart meter, a meter mesh network, and a data mesh network. Although, Joppich-Dohlus figure 1 and col 9 ln 10-27 teaches meters 10.
Taft, from a similar field of endeavor, teaches a smart meter ([0006] more intelligent meters (sometimes called "smart meters") are a type of advanced meter that identifies consumption in more detail than a conventional meter. The smart meter may then communicate that information via some network back to the local utility for monitoring and billing purposes (telemetering).).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a smart meter as taught by Taft in the system taught by Joppich-Dohlus in order to identify consumption in more detail than a conventional meter (as suggested in [0006] of Taft).
However, Joppich-Dohlus in view of Taft does not express a meter mesh network and  a data mesh network. Although, Joppich-Dohlus  FIG. 1 provides an illustration of an example of communication paths of a supply network for collecting and/or forwarding data. Furthermore, Taft teaches the Smart Meter 163, which may package the data for transmission to the operations control center 116 via utility communication network 160. Also Tate [0049] teaches grid connectivity data may define the layout of the utility grid. There may be a base layout which defines the physical layout of the grid components (sub stations, segments, feeders, transformers, switches, reclosers, meters, sensors, utility poles, etc) and their inter-connectivity at installation. Based on the events within the grid (component failures, maintenance activity, etc), the grid connectivity may change on a continual basis.
Grady, from a similar field of endeavor, teaches a meter mesh network and a data mesh network (fig. 1 illustrates a meter mesh network and a data mesh network. [0001] The present disclosure generally relates to mesh networks, and more particularly relates to distributing data within mesh networks. [0018] The present disclosure describes systems and methods for communicating information within a mesh network. Mesh networks and mesh networking devices may be utilized with Advanced Metering Infrastructure (AMI) systems for measuring utility data at multiple locations and communicating the readings to a utility provider. [0020] In addition to transmitting information from the meters to the utility provider, occasionally information may be transmitted from the utility provider to the meters. [0022] FIG. 1 is a block diagram showing an embodiment of an AMI mesh network 10 in a hierarchical configuration. Although the AMI mesh network 10 may typically be distributed throughout a geographical region, the block diagram of FIG. 1 shows a hierarchy to emphasize the parent/child relationships among the various components. As illustrated, the AMI mesh network 10 includes a utility provider 12, a first level of intermediate nodes 14, a second level of intermediate nodes 16, a lowest level of intermediate nodes 18, and end nodes 20, which may be attached or otherwise communicatively connected to utility meters. In some embodiments, the intermediate nodes may be meters themselves or may be integrated with or connected to meters. Also, the end nodes 20 may further act as intermediate nodes to additional meters.). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively provide a meter mesh network and a data mesh networks as taught by Grady  in the system taught by Joppich-Dohlus in view Taft in order to transmit/recieve data to/from a utility provider (as suggested in [0002]-[0004]  of Grady).

Regarding claim 3,  Joppich-Dohlus in view Taft and Grady discloses the system of claim 1, wherein the power data recorder records granular power flow data for the premises, wherein the granular data power flow comprises a plurality of measurements characterizing power consumption by the premises and/or power generation at the premises over an interval of time and provides the granular power flow data via the second protocol in response to a poll from the node on the data mesh network (Joppich-Dohlus col 8 ln 62 – col 9 ln 9: As schematically illustrated in FIG. 1, the preferably compressed and formatted time stamps TS of each relevant sensor 1 or consumption meter 10 are transmitted to the data collector 3 which manages a local network of a multiplicity of consumption meters 10 or sensors 1 assigned to it. The preferably compressed and formatted time stamps TS of each of the sensors 1, which are part of the supply network, are transmitted from the data collector 3 to the head end 4. (19) The data collector 3 can store the time stamps TS retrieved from the respective sensors 1 or consumption meters 10 either over an interval of time (for example one day) and can then forward them to a processing location or to the head end 4. Alternatively, the data can also be immediately forwarded to the head end 4 from the data collector 3.).

Regarding claim 4,  Joppich-Dohlus in view Taft and Grady discloses the system of claim 3, wherein the second protocol comprises one of the Long Term Evolution (LTE) wireless protocol and the fifth generation (5G) wireless protocol (Joppich-Dohlus col 8 ln 48-59: The respective data collector 3 is connected to a so-called head end 4 via a tertiary communication path 6. The data from the entire supply network converge in the head end 4. The tertiary communication path 6 may be a wired communication path or a communication path based on radio technology (for example a mobile radio communication path). Alternatively, the data from the respective data collector 3 can also be read by a portable reading device if necessary and can be read in again at the head end 4. The data can be transmitted in different ways along the tertiary communication path 6, for example via LAN, GPRS, LTE, 3G etc.).

Regarding claim 5,  Joppich-Dohlus in view Taft and Grady discloses the system of claim 1, wherein the fault condition comprises the smart meter not receiving a poll for the coarse power flow data over an interval of time (Grady [0047] the various nodes (including meters) may send status updates up the hierarchy to the host (e.g., the utility provider). The status updates, for example, may indicate which nodes are currently involved in data communications, which nodes have successfully completed data communications, and which nodes have experiences errors transferring data. As the sequence of transmission is monitored by status updates from the various nodes, the user interface 90 may be configured to update the display to show a new status of the components. The status may be updated may be performed on a periodic basis. Also Tate [0049] teaches grid connectivity data may define the layout of the utility grid. There may be a base layout which defines the physical layout of the grid components (sub stations, segments, feeders, transformers, switches, reclosers, meters, sensors, utility poles, etc) and their inter-connectivity at installation. Based on the events within the grid (component failures, maintenance activity, etc), the grid connectivity may change on a continual basis.).

Regarding claim 6,  Joppich-Dohlus in view Taft and Grady discloses the system of claim 1, wherein the fault condition comprises the smart meter not detecting another node on the meter mesh network (Grady [0047] the various nodes (including meters) may send status updates up the hierarchy to the host (e.g., the utility provider). The status updates, for example, may indicate which nodes are currently involved in data communications, which nodes have successfully completed data communications, and which nodes have experiences errors transferring data. As the sequence of transmission is monitored by status updates from the various nodes, the user interface 90 may be configured to update the display to show a new status of the components. The status may be updated may be performed on a periodic basis. Also Tate [0049] teaches grid connectivity data may define the layout of the utility grid. There may be a base layout which defines the physical layout of the grid components (sub stations, segments, feeders, transformers, switches, reclosers, meters, sensors, utility poles, etc) and their inter-connectivity at installation. Based on the events within the grid (component failures, maintenance activity, etc), the grid connectivity may change on a continual basis.).

Regarding claim 7,  Joppich-Dohlus in view Taft and Grady discloses the system of claim 1, wherein the fault condition comprises the smart meter detecting excessive network congestion on the meter mesh network (Grady [0047] the various nodes (including meters) may send status updates up the hierarchy to the host (e.g., the utility provider). The status updates, for example, may indicate which nodes are currently involved in data communications, which nodes have successfully completed data communications, and which nodes have experiences errors transferring data. As the sequence of transmission is monitored by status updates from the various nodes, the user interface 90 may be configured to update the display to show a new status of the components. The status may be updated may be performed on a periodic basis. Also Tate [0049] teaches grid connectivity data may define the layout of the utility grid. There may be a base layout which defines the physical layout of the grid components (sub stations, segments, feeders, transformers, switches, reclosers, meters, sensors, utility poles, etc) and their inter-connectivity at installation. Based on the events within the grid (component failures, maintenance activity, etc), the grid connectivity may change on a continual basis.). 

Regarding claim 8,  Joppich-Dohlus in view Taft and Grady discloses the system of claim 1, wherein the meter mesh network employs the Internet Protocol version 6 (IPv6) protocol, and the data mesh network employs the Internet Protocol version 4 (IPv4) protocol (Joppich-Dohlus col 8 ln 48-59: The data can be transmitted in different ways along the tertiary communication path 6, for example via LAN, GPRS, LTE, 3G etc.). Also Taft [0062] As depicted in Figure 1, the customer premises 169 may communicate in a variety of ways, such as via the Internet 168. Furthermore, IPV4 and IPV6 are well-known internet protocols, therefore, it would been obvious to use in the system taught by Joppich-Dohlus in view Taft and Grady).

Regarding claim 9,  Joppich-Dohlus in view Taft and Grady discloses the system of claim 1, wherein the node on the data mesh network comprises a data port that communicates with a network connection port (Grady 0037] FIG. 3 is a diagram showing an embodiment of a system 50 for initiating a release of a firmware upgrade or otherwise transferring large amounts of data. The system 50 according to this embodiment includes a network 52, a server 54 (e.g. data port), a user 56 (e.g. data port), and a hub 58. The hub 58 (i.e. a network connection port) is in wireless communication with a plurality of nodes 60. The server 54 may represent a computer server that is associated with a utility provider, such as utility provider 12 shown in FIG. 1 or utility provider 32 shown in FIG. 2. The hub 58 may also be associated with or represent the utility provider and may represent a top level parent of the mesh network hierarchy. The hub 58 therefore may be configured to distribute firmware upgrades to a first level of intermediate nodes 60 for further distribution to other intermediate nodes ultimately down to the meter level.).

Regarding claim 10, Joppich-Dohlus in view Taft and Grady discloses the system of claim 9, wherein the network connection port is a cell tower (Grady fig. 3 illustrates cell tower 58. [0037] FIG. 3 is a diagram showing an embodiment of a system 50 for initiating a release of a firmware upgrade or otherwise transferring large amounts of data. The system 50 according to this embodiment includes a network 52, a server 54, a user 56, and a hub 58. The hub 58 is in wireless communication with a plurality of nodes 60. The server 54 may represent a computer server that is associated with a utility provider, such as utility provider 12 shown in FIG. 1 or utility provider 32 shown in FIG. 2. The hub 58 may also be associated with or represent the utility provider and may represent a top level parent of the mesh network hierarchy. The hub 58 therefore may be configured to distribute firmware upgrades to a first level of intermediate nodes 60 for further distribution to other intermediate nodes ultimately down to the meter level.).

Regarding claim 11,  Joppich-Dohlus  discloses a system for monitoring power flow at a plurality of premises, the system comprising: 
a network (fig. 1) comprising: 
a plurality of meters (fig. 1 meters 10) that each measure coarse power flow data for a respective premises of the plurality of premises, wherein the coarse power flow data characterizes power consumption by the respective premises and/or power generation at the respective premises over an interval of time (col 9 ln 10-27: According to FIGS. 2A and 2B, the respective consumption meter 10 contains a sensor 1 equipped with at least one measuring element 9. The sensor 1 is provided for the purpose of generating, via the measuring element 9, raw measurement data which are supplied to a measurement data preparation means 14. The raw measurement data correspond to elementary measuring units of the at least one physical or physico-chemical variable or of the at least one physical or physico-chemical parameter which are provided by the measuring element 9. The raw measurement data may be, for example, raw data in connection with the flow of a medium through a supply line 16. Col 5 ln 59-65, col 6 ln 57-61, col 8 ln 26-38, and claim 18: For example, the elementary measuring units may be the electrical voltage or the current intensity which is measured. For example, the output voltage of a Hall sensor in the event of its excitation or the voltage of a temperature sensor can be captured. The measured physical variable can expediently relate to a supply medium, preferably water, electricity, fuel or gas, of a supply network.); 
a plurality of power data recorders (fig. 1 collectors 3), wherein each power data recorder records granular power flow data for a respective premises of the plurality of premises, and each power data recorder corresponds to a meter of the plurality of meters (col 8 ln 62 – col 9 ln 9: As schematically illustrated in FIG. 1, the preferably compressed and formatted time stamps TS of each relevant sensor 1 or consumption meter 10 are transmitted to the data collector 3 which manages a local network of a multiplicity of consumption meters 10 or sensors 1 assigned to it. The preferably compressed and formatted time stamps TS of each of the sensors 1, which are part of the supply network, are transmitted from the data collector 3 to the head end 4. (19) The data collector 3 can store the time stamps TS retrieved from the respective sensors 1 or consumption meters 10 either over an interval of time (for example one day) and can then forward them to a processing location or to the head end 4. Alternatively, the data can also be immediately forwarded to the head end 4 from the data collector 3.), 
each power data recorder comprising: 
a first transceiver that communicates with the corresponding meter via a first protocol (fig. 1 line 5; col 8 ln 39-47: Each individual consumption meter 10 may be expediently provided with an associated ID (address), with the result that each individual consumption meter 10 can be directly addressed by the data collector 3 and the data present in the respective consumption meter 10 can be retrieved. The transmission via the primary communication path 5 is predefined by a bus transmission protocol, for example by the wireless M-bus transmission protocol.); and 
a second transceiver that communicates with a node of a plurality of nodes via a second protocol (col 8 ln 48-59: The respective data collector 3 is connected to a so-called head end 4 via a tertiary communication path 6. The data from the entire supply network converge in the head end 4. The tertiary communication path 6 may be a wired communication path or a communication path based on radio technology (for example a mobile radio communication path). Alternatively, the data from the respective data collector 3 can also be read by a portable reading device if necessary and can be read in again at the head end 4. The data can be transmitted in different ways along the tertiary communication path 6, for example via LAN, GPRS, LTE, 3G etc.); 
wherein: 
each meter transmits the coarse power flow data to another node in response to polling for the coarse power flow data (col 8 ln 48-59: The respective data collector 3 is connected to a so-called head end 4 via a tertiary communication path 6. The data from the entire supply network converge in the head end 4. The tertiary communication path 6 may be a wired communication path or a communication path based on radio technology (for example a mobile radio communication path). Alternatively, the data from the respective data collector 3 can also be read by a portable reading device if necessary and can be read in again at the head end 4. The data can be transmitted in different ways along the tertiary communication path 6, for example via LAN, GPRS, LTE, 3G etc.), and each meter transmits the coarse power flow data to the corresponding power data recorder via the first protocol in response to detecting a fault condition or expiration of a time interval (col 8 ln 39-47: Each individual consumption meter 10 may be expediently provided with an associated ID (address), with the result that each individual consumption meter 10 can be directly addressed by the data collector 3 and the data present in the respective consumption meter 10 can be retrieved. The transmission via the primary communication path 5 is predefined by a bus transmission protocol, for example by the wireless M-bus transmission protocol. Col 4 ln 2-8: The transmission can be carried out repeatedly and in a conditional manner in each case after expiry of a predefined interval of time and/or after reaching a predefined quantity of time stamps which have been collected since a previous transmission.); and 
each power data recorder encapsulates the coarse power flow data received from a corresponding meter into a format employable and transmits the encapsulated coarse power flow data to a corresponding node of the plurality of nodes via the second protocol (col 8 ln 62 – col 9 ln 9: As schematically illustrated in FIG. 1, the preferably compressed and formatted time stamps TS of each relevant sensor 1 or consumption meter 10 are transmitted to the data collector 3 which manages a local network of a multiplicity of consumption meters 10 or sensors 1 assigned to it. The preferably compressed and formatted time stamps TS of each of the sensors 1, which are part of the supply network, are transmitted from the data collector 3 to the head end 4. (19) The data collector 3 can store the time stamps TS retrieved from the respective sensors 1 or consumption meters 10 either over an interval of time (for example one day) and can then forward them to a processing location or to the head end 4. Alternatively, the data can also be immediately forwarded to the head end 4 from the data collector 3.).
However, Joppich-Dohlus does not expressly disclose the meter is smart meter, a meter mesh network, and a data mesh network. Although, Joppich-Dohlus figure 1 and col 9 ln 10-27 teaches meters 10.
Taft, from a similar field of endeavor, teaches a smart meter ([0006] more intelligent meters (sometimes called "smart meters") are a type of advanced meter that identifies consumption in more detail than a conventional meter. The smart meter may then communicate that information via some network back to the local utility for monitoring and billing purposes (telemetering).).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a smart meter as taught by Taft in the system taught by Joppich-Dohlus in order to identify consumption in more detail than a conventional meter (as suggested in [0006] of Taft).
However, Joppich-Dohlus in view of Taft does not express a meter mesh network and  a data mesh network. Although, Joppich-Dohlus  FIG. 1 provides an illustration of an example of communication paths of a supply network for collecting and/or forwarding data. Furthermore, Taft teaches the Smart Meter 163, which may package the data for transmission to the operations control center 116 via utility communication network 160. Also Tate [0049] teaches grid connectivity data may define the layout of the utility grid. There may be a base layout which defines the physical layout of the grid components (sub stations, segments, feeders, transformers, switches, reclosers, meters, sensors, utility poles, etc) and their inter-connectivity at installation. Based on the events within the grid (component failures, maintenance activity, etc), the grid connectivity may change on a continual basis.
Grady, from a similar field of endeavor, teaches a meter mesh network and a data mesh network (fig. 1 illustrates a meter mesh network and a data mesh network. [0001] The present disclosure generally relates to mesh networks, and more particularly relates to distributing data within mesh networks. [0018] The present disclosure describes systems and methods for communicating information within a mesh network. Mesh networks and mesh networking devices may be utilized with Advanced Metering Infrastructure (AMI) systems for measuring utility data at multiple locations and communicating the readings to a utility provider. [0020] In addition to transmitting information from the meters to the utility provider, occasionally information may be transmitted from the utility provider to the meters. [0022] FIG. 1 is a block diagram showing an embodiment of an AMI mesh network 10 in a hierarchical configuration. Although the AMI mesh network 10 may typically be distributed throughout a geographical region, the block diagram of FIG. 1 shows a hierarchy to emphasize the parent/child relationships among the various components. As illustrated, the AMI mesh network 10 includes a utility provider 12, a first level of intermediate nodes 14, a second level of intermediate nodes 16, a lowest level of intermediate nodes 18, and end nodes 20, which may be attached or otherwise communicatively connected to utility meters. In some embodiments, the intermediate nodes may be meters themselves or may be integrated with or connected to meters. Also, the end nodes 20 may further act as intermediate nodes to additional meters.). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively provide a meter mesh network and a data mesh networks as taught by Grady  in the system taught by Joppich-Dohlus in view Taft in order to transmit/receive data to/from a utility provider (as suggested in [0002]-[0004]  of Grady).

Regarding claim 12, Joppich-Dohlus in view Taft and Grady discloses the system of claim 11, wherein the granular power flow data recorded by each of the plurality of power data recorders comprises a plurality of measurements characterizing power flow by the respective premises over an interval of time (Joppich-Dohlus col 8 ln 62 – col 9 ln 9: As schematically illustrated in FIG. 1, the preferably compressed and formatted time stamps TS of each relevant sensor 1 or consumption meter 10 are transmitted to the data collector 3 which manages a local network of a multiplicity of consumption meters 10 or sensors 1 assigned to it. The preferably compressed and formatted time stamps TS of each of the sensors 1, which are part of the supply network, are transmitted from the data collector 3 to the head end 4. (19) The data collector 3 can store the time stamps TS retrieved from the respective sensors 1 or consumption meters 10 either over an interval of time (for example one day) and can then forward them to a processing location or to the head end 4. Alternatively, the data can also be immediately forwarded to the head end 4 from the data collector 3.).

Regarding claim 13, Joppich-Dohlus in view Taft and Grady discloses the system of claim 11, wherein the second protocol comprises the Long Term Evolution (LTE) wireless protocol or the fifth generation (5G) wireless protocol (Joppich-Dohlus col 8 ln 48-59: The respective data collector 3 is connected to a so-called head end 4 via a tertiary communication path 6. The data from the entire supply network converge in the head end 4. The tertiary communication path 6 may be a wired communication path or a communication path based on radio technology (for example a mobile radio communication path). Alternatively, the data from the respective data collector 3 can also be read by a portable reading device if necessary and can be read in again at the head end 4. The data can be transmitted in different ways along the tertiary communication path 6, for example via LAN, GPRS, LTE, 3G etc.).

Regarding claim 14, Joppich-Dohlus in view Taft and Grady discloses the system of claim 11, wherein the fault condition comprises a respective smart meter not receiving a poll for the coarse power flow data over an interval of time (Grady [0047] the various nodes (including meters) may send status updates up the hierarchy to the host (e.g., the utility provider). The status updates, for example, may indicate which nodes are currently involved in data communications, which nodes have successfully completed data communications, and which nodes have experiences errors transferring data. As the sequence of transmission is monitored by status updates from the various nodes, the user interface 90 may be configured to update the display to show a new status of the components. The status may be updated may be performed on a periodic basis. Also Tate [0049] teaches grid connectivity data may define the layout of the utility grid. There may be a base layout which defines the physical layout of the grid components (sub stations, segments, feeders, transformers, switches, reclosers, meters, sensors, utility poles, etc) and their inter-connectivity at installation. Based on the events within the grid (component failures, maintenance activity, etc), the grid connectivity may change on a continual basis.)..

Regarding claim 15, Joppich-Dohlus in view Taft and Grady discloses the system of claim 11, wherein the fault condition comprises a respective smart meter not detecting another node on the meter mesh network or the respective smart meter detecting excessive network congestion on the meter mesh network (Grady [0047] the various nodes (including meters) may send status updates up the hierarchy to the host (e.g., the utility provider). The status updates, for example, may indicate which nodes are currently involved in data communications, which nodes have successfully completed data communications, and which nodes have experiences errors transferring data. As the sequence of transmission is monitored by status updates from the various nodes, the user interface 90 may be configured to update the display to show a new status of the components. The status may be updated may be performed on a periodic basis. Also Tate [0049] teaches grid connectivity data may define the layout of the utility grid. There may be a base layout which defines the physical layout of the grid components (sub stations, segments, feeders, transformers, switches, reclosers, meters, sensors, utility poles, etc) and their inter-connectivity at installation. Based on the events within the grid (component failures, maintenance activity, etc), the grid connectivity may change on a continual basis.)..

Regarding claim 16, Joppich-Dohlus in view Taft and Grady discloses the system of claim 11, wherein the meter mesh network employs the Internet Protocol version 6 (IPv6) protocol, and the data mesh network employs the Internet Protocol version 4 (IPv4) protocol (Joppich-Dohlus col 8 ln 48-59: The data can be transmitted in different ways along the tertiary communication path 6, for example via LAN, GPRS, LTE, 3G etc.). Also Taft [0062] As depicted in Figure 1, the customer premises 169 may communicate in a variety of ways, such as via the Internet 168. Furthermore, IPV4 and IPV6 are well-known internet protocols, therefore, it would been obvious to use in the system taught by Joppich-Dohlus in view Taft and Grady).

Regarding claim 17, Joppich-Dohlus in view Taft and Grady discloses the system of claim 11, wherein a plurality of nodes of the data mesh network each comprise a data port that communicates with a cell tower (Grady fig. 3 illustrates a cell tower 58  [0037] FIG. 3 is a diagram showing an embodiment of a system 50 for initiating a release of a firmware upgrade or otherwise transferring large amounts of data. The system 50 according to this embodiment includes a network 52, a server 54 (e.g. data port), a user 56 (e.g. data port), and a hub 58. The hub 58 (i.e. a network connection port) is in wireless communication with a plurality of nodes 60. The server 54 may represent a computer server that is associated with a utility provider, such as utility provider 12 shown in FIG. 1 or utility provider 32 shown in FIG. 2. The hub 58 may also be associated with or represent the utility provider and may represent a top level parent of the mesh network hierarchy. The hub 58 therefore may be configured to distribute firmware upgrades to a first level of intermediate nodes 60 for further distribution to other intermediate nodes ultimately down to the meter level.).

Regarding claim 18, Joppich-Dohlus in view Taft and Grady discloses the system of claim 11, further comprising a utility server that receives the coarse power flow data transmitted through the meter mesh network or the data mesh network (Taft [0090] Figure 6 illustrates how the utility architecture may look once the INDE CORE 120 has been made remote. A server may be included as part of the INDE CORE 120 that may act as the interface to the remote systems. Also Grady [0025] The utility provider 12, or a server associated with the utility provider 12).

Claims 19-20 are being rejected similarly to the rejection of claims 1 and 5 above for being directed to a method having steps corresponding to the operations/functions of the system of claims 1 and 5 above whereby the scope and contents of the recited limitations are substantially the same.                                                                                                                                                                                                
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joppich-Dohlus et al. (US 11425473 B2), Taft (CA 2790309 A1), and Grady et al. (US 20140028468 A1) as applied to claim 1 above, further in view of Trieste (US 20200182918 A1) and Robinson (US 20020075622 A1).

Regarding claim 2,  Joppich-Dohlus in view Taft and Grady discloses the system of claim 1, but does not expressly disclose the system further comprising a power collar, wherein the power data recorder is a constituent component of the power collar, the power collar further comprising: a meter receptacle for the smart meter; and 20NEE-029111 US PRI a surge shield to prevent overcurrent to the premises, wherein the power collar is pluggable into a meter socket of a meter box.
Trieste, from as similar field of endeavor, teaches a power collar (Trieste figs. 1-4 collar 20), wherein the power data recorder is a constituent component of the power collar, the power collar further comprising: a meter receptacle for the smart meter (Trieste figs. 3-4; [0015] each of the bayonet stabs 46, 48, 50, 51, 54 is adapted to interface with corresponding conductors (not shown) in an electrical meter 56 (FIG. 4)); and wherein the power collar is pluggable into a meter socket of a meter box (Trieste [0014] In the embodiment shown, the base 24 and conductors 28, 29, 30, 31, 32 are generally adapted to interface with a standard electrical meter socket 36 (FIG. 4), such as those used by electrical utilities on residential buildings for example.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide power collar as taught by Trieste in the system taught by  Joppich-Dohlus in view Taft and Grady in order to couple the meter to the socket of the electrical meter and provide power to the sensor (as suggested in [0020] of Treiste). 
However, Joppich-Dohlus in view Taft, Grady, and Trieste does not expressly a surge shield to prevent overcurrent to the premises.
Robinson, from a similar field of endeavor, teaches a surge shield ([0023]-[0024] a signal generating means, such as a switch or a relay having a switchable contact, is energized by a signal generated by the surge suppression elements and/or circuit to indicate that one of the surge suppression devices has opened.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a surge shield as taught by Robinson in the system taught by Joppich-Dohlus in view Taft, Grady, and Trieste in order to prevent/suppress surges (as suggested in [0015] and [0023]-[0024] of Robinson).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        


/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689